
	

113 HR 699 IH: Stop the Sequester Job Loss Now Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 699
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Van Hollen (for
			 himself, Mr. Hoyer,
			 Mr. George Miller of California,
			 Ms. DeLauro,
			 Mr. Pocan,
			 Ms. Castor of Florida,
			 Mr. Moran,
			 Mr. Kildee,
			 Mr. Huffman, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on the
			 Budget and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to repeal and replace the fiscal year 2013
		  sequestration.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Sequester Job Loss Now
			 Act.
		2.Table of
			 contents
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—BUDGET PROCESS AMENDMENTS TO REPLACE FISCAL YEAR 2013
				SEQUESTRATION
				Sec. 101. Repeal and replace the 2013 sequester.
				Sec. 102. Protecting veterans programs from
				sequester.
				Title II—AGRICULTURAL SAVINGS
				Sec. 201. One-year extension of agricultural commodity
				programs, except direct payment programs.
				Title III—OIL AND GAS SUBSIDIES
				Sec. 301. Limitation on section 199 deduction attributable to
				oil, natural gas, or primary products thereof.
				Sec. 302. Prohibition on using last-in, first-out accounting
				for major integrated oil companies.
				Sec. 303. Modifications of foreign tax credit rules applicable
				to major integrated oil companies which are dual capacity
				taxpayers.
				Title IV—THE BUFFETT RULE
				Sec. 401. Fair share tax on high-income taxpayers.
				Title V—SENSE OF THE HOUSE
				Sec. 501. Sense of the House on the need for a fair, balanced
				and bipartisan approach to long-term deficit reduction.
			
		IBUDGET PROCESS
			 AMENDMENTS TO REPLACE FISCAL YEAR 2013 SEQUESTRATION
			101.Repeal the 2013
			 sequester and delay the 2014 sequester
				(a)Calculation of
			 total deficit reduction and allocation to functions(1)Subparagraph (E) of
			 section 251A(3) is amended to read as follows:
						
							(E)For fiscal year 2014, reducing the amount
				calculated under subparagraphs (A) through (D) by
				$27,500,000,000.
							.
					(2)Paragraph (4) of section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is
			 amended by striking On March 1, 2013, for fiscal year 2013, and in its
			 sequestration preview report for fiscal years 2014 through 2021 and
			 inserting On January 2, 2014, for fiscal year 2014, and in its
			 sequestration preview report for fiscal years 2015 through 2021.
					(b)Defense and
			 nondefense function reductionsParagraphs (5) and (6) of section
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 are
			 amended by striking 2013 and inserting 2014 each
			 place it appears.
				(c)Implementing
			 discretionary reductions(1)Section 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking 2013.—On January 2, 2013, for fiscal year
			 2013 and inserting 2014.—On January 2, 2014, for fiscal year
			 2014.
					(2)Section 251A(7)(B) of such Act is
			 amended by striking 2014 and inserting 2015 each
			 place it appears.
					(d)SavingsThe
			 savings set forth by the enactment of title II shall achieve the savings that
			 would otherwise have occurred as a result of the sequestration under section
			 251A of the Balanced Budget and Emergency Deficit Control Act of 1985.
				102.Protecting
			 veterans programs from sequesterSection 256(e)(2)(E) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is repealed.
			IIAGRICULTURAL
			 SAVINGS
			201.One-year
			 extension of agricultural commodity programs, except direct payment
			 programs
				(a)ExtensionExcept
			 as provided in subsection (b) and notwithstanding any other provision of law,
			 the authorities provided by each provision of title I of the Food,
			 Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) and
			 each amendment made by that title (and for mandatory programs at such funding
			 levels), as in effect on September 30, 2013, shall continue, and the Secretary
			 of Agriculture shall carry out the authorities, until September 30,
			 2014.
				(b)Termination of
			 direct payment programs
					(1)Covered
			 commoditiesThe extension provided by subsection (a) shall not
			 apply with respect to the direct payment program under section 1103 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713).
					(2)PeanutsThe
			 extension provided by subsection (a) shall not apply with respect to the direct
			 payment program under section 1303 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 7953).
					(c)Effective
			 dateThis section shall take effect on the earlier of—
					(1)the date of the
			 enactment of this Act; and
					(2)September 30,
			 2013.
					IIIOIL
			 AND GAS SUBSIDIES
			301.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
				(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after December 31, 2013.
				302.Prohibition on
			 using last-in, first-out accounting for major integrated oil companies
				(a)In
			 generalSection 472 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(h)Major integrated
				oil companiesNotwithstanding any other provision of this
				section, a major integrated oil company (as defined in section 167(h)(5)(B))
				may not use the method provided in subsection (b) in inventorying of any
				goods.
						.
				(b)Effective date
			 and special rule
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years ending after December 31, 2013.
					(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendment made by this section to change its method of accounting for its first
			 taxable year ending after December 31, 2013—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
						303.Modifications
			 of foreign tax credit rules applicable to major integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
					
						(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a major integrated
				oil company (as defined in section 167(h)(5)(B)) to a foreign country or
				possession of the United States for any period shall not be considered a
				tax—
								(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
								(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
									(i)is
				paid by such dual capacity taxpayer pursuant to the generally applicable income
				tax imposed by the country or possession, or
									(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
									Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
								(3)Generally
				applicable income taxFor purposes of this subsection—
								(A)In
				generalThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
								(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
									(i)persons who are
				not dual capacity taxpayers, and
									(ii)persons who are
				citizens or residents of the foreign country or
				possession.
									.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
					(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					IVTHE
			 BUFFETT RULE
			401.Fair share tax
			 on high-income taxpayers
				(a)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:
					
						VIIFAIR SHARE TAX
				ON HIGH-INCOME TAXPAYERS
							59B.Fair share
				tax
								(a)General
				rule
									(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
										(A)the amount
				determined under paragraph (2), and
										(B)a fraction (not to
				exceed 1)—
											(i)the numerator of
				which is the excess of—
												(I)the taxpayer’s
				adjusted gross income, over
												(II)the dollar amount
				in effect under subsection (c)(1), and
												(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).
											(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
										(A)the tentative fair
				share tax for the taxable year, over
										(B)the excess
				of—
											(i)the sum of—
												(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year,
												(II)the tax imposed
				by section 55 for the taxable year, plus
												(III)the payroll tax
				for the taxable year, over
												(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
											(b)Tentative fair
				share taxFor purposes of this section—
									(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
										(A)the adjusted gross
				income of the taxpayer, over
										(B)the modified
				charitable contribution deduction for the taxable year.
										(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
										(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
											(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
											(ii)such amount,
				determined before the application of section 68.
											(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
										(c)High-Income
				taxpayerFor purposes of this section—
									(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
									(2)Inflation
				adjustment
										(A)In
				generalIn the case of a taxable year beginning after 2014, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2013 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
										(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
									(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such taxes are attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during the taxable year, over
									(2)the deduction
				allowable under section 164(f) for such taxable year.
									(e)Special rule for
				estates and trustsFor purposes of this section, in the case of
				an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
								(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
								.
				(b)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by
			 redesignating subparagraphs (C) through (X) as subparagraphs (D) through (Y),
			 respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
					
						(C)section 59B
				(relating to fair share
				tax),
						.
				(c)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of
			 such Code is amended by adding at the end the following new item:
					
						
							Part VII—Fair Share Tax on High-Income
				Taxpayers
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				VSENSE
			 OF THE HOUSE
			501.Sense of the
			 House on the need for a fair, balanced and bipartisan approach to long-term
			 deficit reduction
				(a)The House finds
			 that—
					(1)every bipartisan
			 commission has recommended—and the majority of Americans agree—that we should
			 take a balanced, bipartisan approach to reducing the deficit that addresses
			 both revenue and spending; and
					(2)sequestration is a
			 meat-ax approach to deficit reduction that imposes deep and mindless cuts,
			 regardless of their impact on vital services and investments.
					(b)It is the sense of
			 the House that the Congress should replace the entire 10-year sequester
			 established by the Budget Control Act of 2011 with a balanced approach that
			 would increase revenues without increasing the tax burden on middle-income
			 Americans, and decrease long-term spending while maintaining the Medicare
			 guarantee, protecting Social Security and a strong social safety net, and
			 making strategic investments in education, science, research, and critical
			 infrastructure necessary to compete in the global economy.
				
